Exhibit 10.27

GUARANTY AND SURETYSHIP AGREEMENT

THIS GUARANTY AND SURETYSHIP AGREEMENT (this “Agreement”) made as of the 19th
day of December, 2006, by and among the domestic subsidiaries of VERTICALNET,
INC., each designated as “Guarantors” on the signature lines hereto (together
with their successors and permitted assigns and any other person or entity that
becomes a Guarantor hereunder pursuant to Section 5 hereof, jointly and
severally, the “Guarantors” or, individually, a “Guarantor”), in favor of
RADCLIFFE SPC, LTD. FOR AND ON BEHALF OF THE CLASS A CONVERTIBLE CROSSOVER
SEGREGATED PORTFOLIO (together with its successors and assigns, the
“Noteholder”). Capitalized terms used herein but not otherwise defined shall
have the same meaning ascribed to them in the Purchase Agreement (as defined
below).

WHEREAS, Verticalnet, Inc., a Pennsylvania corporation (together with its
successors and permitted assigns, the “Borrower”), has issued a promissory note
to the Noteholder (the “Note”) pursuant to a Note Purchase Agreement, dated as
of May 15, 2006 (the “Purchase Agreement”), by and among the Borrower and the
Noteholder; and

WHEREAS, to induce the Noteholder to enter into the Purchase Agreement and as
set forth in Section 14(g) of the Note, the Borrower agreed to cause the
Guarantors to execute and deliver this Agreement for the benefit of the
Noteholder.

Accordingly, each Guarantor, intending to be legally bound, hereby agrees with
the Noteholder as follows.

NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

 

  1. Guaranty and Suretyship.

1.1 Guaranty of Payment. The Guarantors hereby jointly and severally agree to
act as surety for the Guaranteed Obligations (as defined in Section 1.2 below),
and irrevocably and unconditionally guaranty to the Noteholder that the
Guaranteed Obligations shall be paid in full when due and payable, whether at
the stated or accelerated maturity thereof or upon any mandatory or voluntary
prepayment or otherwise.

1.2 Definition of “Guaranteed Obligations”. For purposes of this Agreement, the
term “Guaranteed Obligations” shall mean any obligations under the Note but in
any event, shall include, without limitation, any amounts due from time to time
in respect of (a) principal and interest thereon under the Note and (b) fees or
other amounts payable under the Note. Notwithstanding the definition of
“Guaranteed Obligations” herein, the liability of each Guarantor hereunder is
limited to an amount equal to (x) the amount that would render this guaranty
void, voidable or unenforceable against such Guarantor’s creditors or creditors’
representatives under any applicable fraudulent conveyance, fraudulent transfer
or similar act or under Section 544 or 548 of the Bankruptcy Code of 1978, as
amended, minus (y) $1.00 (one U.S. Dollar).



--------------------------------------------------------------------------------

1.3 Obligations of Guarantors Absolute, Etc. The obligations of the Guarantors
hereunder shall be absolute and unconditional. Each Guarantor, jointly and
severally, guarantees that the Guaranteed Obligations will be paid strictly in
accordance with the terms of the agreement, instrument or document giving rise
to such Guaranteed Obligations, regardless of any law, regulation or order now
or hereafter in effect in any jurisdiction affecting any such terms or the
rights of the Noteholder with respect thereto. The liability of the Guarantors
hereunder shall be absolute and unconditional irrespective of:

(a) any lack of validity or enforceability of any Transaction Document;

(b) any change in the time, manner or place of payment of the Guaranteed
Obligations;

(c) any amendment or modification of or supplement to the Transaction Documents
(including, without limitation, any amendment which would increase the amount of
the Guaranteed Obligations), or any furnishing or acceptance of any security, or
any release of any security or the release of any Person’s obligations
(including without limitation, any Guarantor, the Borrower or any pledgor), with
respect to the Guaranteed Obligations;

(d) any waiver, consent, extension, indulgence or other action or inaction under
or in respect of any such instrument, document or agreement or any exercise or
non-exercise of any right, remedy, power or privilege under or in respect of any
such instrument;

(e) any counterclaim, setoff, recoupment or defense based upon any claim any
Guarantor, the Borrower or any pledgor may have against the Noteholder;

(f) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or similar proceeding with respect to the Borrower, any
Affiliate of the Borrower or any Guarantor or their respective properties or
creditors;

(g) any invalidity or unenforceability, in whole or in part, of any term hereof
or of the Transaction Documents;

(h) any failure on the part of the Borrower or any Affiliate or any Person that
may have been an Affiliate for any reason to perform or comply with any term of
the Transaction Documents; or

(i) any other occurrence whatsoever, whether similar or dissimilar to the
foregoing.

1.4 Continuing Guaranty. This guaranty and suretyship is an absolute,
unconditional, present and continuing guaranty and suretyship of payment and is
in no way conditional or contingent; it shall remain in full force and effect
until terminated pursuant to Section 7 below.

 

- 2 -



--------------------------------------------------------------------------------

1.5 Joint and Several Liability. Each and every representation, warranty,
covenant and agreement made by the Guarantors, or any of them, under this
Agreement shall be and constitute joint and several obligations of all of the
Guarantors, whether or not so expressly stated herein.

1.6 Waivers. Each Guarantor hereby waives, to the fullest extent permitted by
applicable law, (a) all presentments, demands for performance, notice of
non-performance, protests, notices of protests and notices of dishonor in
connection with the Guaranteed Obligations or any agreement relating thereto;
(b) notice of acceptance of this Agreement; (c) any requirement of diligence or
promptness on the part of the Noteholder in the enforcement of its rights
hereunder or under the Transaction Documents; (d) any enforcement of any present
or future agreement or instrument relating directly or indirectly to the
Guaranteed Obligations; (e) notice of any of the matters referred to in
subsection 1.3 hereof; (f) notices of every kind and description which may be
required to be given by any statute or rule of law; and (g) any defense of any
kind which it may now or hereafter have with respect to its liability under this
Agreement to the fullest extent permitted by law. Without limiting the
foregoing, the Noteholder shall not be required to make any demand upon, or to
pursue or exhaust any rights or remedies against the Borrower, any other
Guarantor or any other Person, or against the collateral security, for the
Guaranteed Obligations. No failure on the part of the Noteholder to exercise,
and no delay in exercising, any right hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law. Each Guarantor hereby agrees that it will not enforce
or otherwise exercise or claim or assert any rights of subrogation or
contribution against any Person with respect to the Guaranteed Obligations or
any security therefor unless and until all the Guaranteed Obligations are paid
in full.

 

  2. [Intentionally Omitted.]

 

  3. [Intentionally Omitted.]

 

  4. [Intentionally Omitted.]

 

  5. Additional Parties.

The Guarantors shall at all times constitute all of the direct and indirect
Subsidiaries of Borrower, excluding any Subsidiary which is formed or
incorporated in a jurisdiction other than a state of the United States, Puerto
Rico or the United States Virgin Islands (such Subsidiary, a “Foreign
Subsidiary”). Any Person which becomes such a Subsidiary after the date hereof
(excluding any Foreign Subsidiary) shall become a Guarantor hereunder, and the
Borrower shall cause such Person to signify its acceptance of the terms hereof
by execution and delivery to the Noteholder of one or more counterparts of the
Joinder hereto, appropriately dated.

 

  6. Right of Set-off.

Each Guarantor hereby pledges and gives to the Noteholder a lien and security
interest for the amount of the Guaranteed Obligations upon and in the balance of
any account maintained by such Guarantor with the Noteholder or any other
liability of the Noteholder to such Guarantor.

 

- 3 -



--------------------------------------------------------------------------------

  7. Termination of Guaranty.

7.1 Termination of Guaranty Obligations of All Guarantors. At such time as all
the Guaranteed Obligations have been indefeasibly paid and/or performed in full,
then the guaranty provided for herein and this Agreement shall terminate,
provided, however, that the guaranty provided for herein shall be reinstated if
at any time any payment of any of the Guaranteed Obligations is rescinded or
must otherwise be returned by the Noteholder upon the insolvency, bankruptcy or
reorganization of the Borrower or any Guarantor or otherwise, all as though such
payment had not been made.

7.2 Termination of Guaranty Obligations of Sold Guarantors. Effective upon the
closing of a sale or other disposition by the Borrower or any Subsidiary of the
Borrower of all the outstanding capital stock of, or all partnership interests
or all other equity interests in, any of the Guarantors hereunder (any Guarantor
being so sold is hereinafter the “Sold Guarantor”) in conformity with the
provisions of the Purchase Agreement the obligations of that Sold Guarantor
hereunder (including, without limitation, obligations under Section 9 below)
shall terminate. However, all the obligations of the other Guarantors hereunder
shall remain in full force and effect.

 

  8. Miscellaneous.

8.1 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania (without giving
effect to the choice of law provisions thereof).

8.2 Specific Performance. Each Guarantor hereby authorizes the Noteholder to
demand specific performance of this Agreement at any time when the Borrower or
such Guarantor shall have failed to comply with any provision hereof, and the
Borrower and each Guarantor hereby irrevocably waives any defense based on the
adequacy of a remedy at law which might be asserted as a bar to the remedy of
specific performance hereof in any action brought therefor.

8.3 Acknowledgement of Terms of Note and Purchase Agreement; Relationship to
Purchase Agreement. Each Guarantor hereby acknowledges receipt from the Borrower
of a correct and complete copy of the Note and Purchase Agreement and consents
to all of the provisions of the Note and the Purchase Agreement as in effect on
the date of this Agreement and agrees that its consent is not required for any
amendments, modifications, restatements or waivers of the Note and the Purchase
Agreement or any of the provisions thereof. If any of the terms hereof are
inconsistent with those of the Note and the Purchase Agreement (including,
without limitation, any amendments, restatements, supplements and waivers that
the Guarantors have been made aware of), those of the Note and the Purchase
Agreement shall control.

 

- 4 -



--------------------------------------------------------------------------------

8.4 Non-Exclusive Remedies. No remedy or right herein conferred upon, or
reserved to the Noteholder is intended to be to the exclusion of any other
remedy or right, but each and every such remedy or right shall be cumulative and
shall be in addition to every other remedy or right given hereunder or under any
other contract or under law.

8.5 Delay and Non-Waiver. No delay or omission by the Noteholder to exercise any
remedy or right hereunder shall impair any such remedy or right or shall be
construed to be a waiver of any Event of Default, or an acquiescence therein,
nor shall it affect any subsequent Event of Default of the same or of a
different nature.

8.6 Successors and Assigns. Except as otherwise provided in the Purchase
Agreement, the Noteholder may assign or transfer this Agreement and any or all
rights or obligations hereunder without the consent of the Borrower or any
Guarantor and without prior notice. No Guarantor shall assign or transfer this
Agreement or any rights or obligations hereunder without the prior written
consent of the Noteholder. The rights and privileges of the Noteholder under
this Agreement shall inure to the benefit of their respective successors,
assigns and participants. All promises, covenants and agreements of each
Guarantor contained in this Agreement shall be binding upon personal
representatives, heirs, successors and assigns of such Person. Notwithstanding
the foregoing, if there shall become additional “Guarantors” or if there should
be any assignment of any guaranty obligations by operation of law or in
contravention of the terms of this Agreement or otherwise, then all covenants,
agreements, representations and warranties made herein or pursuant hereto by or
on behalf of the Guarantors shall bind the successors and assigns of the
Guarantors and any such additional Guarantors, jointly and severally, together
with the preexisting Guarantors whether or not such new or additional Guarantors
execute the Joinder as set forth in Section 5.

8.7 Amendments and Waivers. This Agreement represents the entire agreement
between the parties with respect to the transactions contemplated herein and,
except as expressly provided herein, shall not be affected by reference to any
other documents. Neither this Agreement nor any provision hereof may be changed,
waived, discharged or terminated orally, but such may be accomplished only by an
instrument in writing signed by the party against whom enforcement of the
change, waiver, discharge or termination is sought.

8.8 Notices and Communications. Any notice contemplated herein or required or
permitted to be given hereunder shall be made in the manner set forth in the
Purchase Agreement and delivered at the addresses set forth on the signature
pages to this Agreement, or to such other address as any party hereto may have
last specified by written notice to the other party or parties.

8.9 Headings; Counterparts. Headings to this Agreement are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof. This
Agreement may be executed in any number of counterparts, each of which shall be
an original, and all of which, taken together, shall constitute one instrument.
Delivery of a photocopy or telecopy of an executed counterpart of a signature
page to this Agreement shall be as effective as delivery of a manually executed
counterpart of such signature page.

 

- 5 -



--------------------------------------------------------------------------------

8.10 Severability. If any of the provisions or terms of this Agreement shall for
any reason be held to be invalid or unenforceable such invalidity or
unenforceability shall not affect any of the other terms hereof, but this
Agreement shall be construed as if such invalid or unenforceable term had never
been contained herein. Any such invalidity or unenforceability in a particular
jurisdiction shall not be deemed to render a provision invalid or unenforceable
in any other jurisdiction. Without limiting the generality of the foregoing, any
invalidity, illegality or unenforceability of any term or provision of this
Agreement in any jurisdiction or as against any Guarantor shall not affect the
validity, legality or enforceability of any other terms hereof or in any other
jurisdiction or against any other Guarantor.

 

  9. Indemnification.

Each Guarantor, jointly and severally, shall indemnify, reimburse and hold
harmless all Indemnitees from and against any and all losses, claims,
liabilities, damages, penalties, suits, costs and expenses, of any kind or
nature, (including fees relating to the cost of investigating and defending any
of the foregoing) imposed on, incurred by or asserted against such Indemnitee in
any way related to or arising from or alleged to arise from this Agreement or
the guarantees provided herein except any such losses, claims, liabilities,
damages, penalties, suits, costs and expenses which result from the gross
negligence or willful misconduct of the Indemnitee as determined by a final
nonappealable decision of a court of competent jurisdiction. This
indemnification provision is in addition to, and not in limitation of, any other
indemnification provision in any other Transaction Document.

 

  10. Jurisdiction; Waiver of Jury Trial.

For the purpose of any action that may be brought in connection with this
Agreement, each Guarantor hereby consents to the jurisdiction and venue of the
courts of the Commonwealth of Pennsylvania or of any federal court located in
such state and waives personal service of any and all process upon it and
consents that all such service of process be made by certified or registered
mail directed to Guarantor at the address provided for in Section 8.8. Service
so made shall be deemed to be completed upon actual receipt at the address
specified in said section. Each Guarantor waives the right to contest the
jurisdiction and venue of the courts located in the county of Philadelphia,
Commonwealth of Pennsylvania on the ground of inconvenience or otherwise and,
further, waives any right to bring any action or proceeding against the
Noteholder in any court outside the county of Philadelphia, Commonwealth of
Pennsylvania. The provisions of this Section shall not limit or otherwise affect
the right of the Noteholder to institute and conduct an action in any other
appropriate manner, jurisdiction or court.

NO PARTY TO THIS AGREEMENT, NOR ANY ASSIGNEE, SUCCESSOR, HEIR OR PERSONAL
REPRESENTATIVE OF THE FOREGOING SHALL SEEK A JURY TRIAL IN ANY PROCEEDING BASED
UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT RELATING
TO SUCH INDEBTEDNESS OR THE RELATIONSHIP BETWEEN OR AMONG SUCH PERSONS OR ANY OF
THEM. NO SUCH PERSON WILL SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER
ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED.

 

- 6 -



--------------------------------------------------------------------------------

EXCEPT AS PROHIBITED BY LAW, EACH PARTY HERETO WAIVES ANY RIGHTS IT MAY HAVE TO
CLAIM OR RECOVER IN ANY LITIGATION REFERRED TO IN THIS SECTION, ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES. EACH PARTY TO THIS AGREEMENT
(i) CERTIFIES THAT NEITHER THE NOTEHOLDER NOR ANY REPRESENTATIVE, OR ATTORNEY OF
THE NOTEHOLDER N HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE NOTEHOLDER
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND
(ii) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND EACH
OTHER TRANSACTION DOCUMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS HEREIN. THE PROVISIONS OF THIS SECTION HAVE BEEN FULLY DISCLOSED
TO THE PARTIES AND THE PROVISIONS SHALL BE SUBJECT TO NO EXCEPTIONS. NO PARTY
HAS IN ANY WAY AGREED WITH OR REPRESENTED TO ANY OTHER PARTY THAT THE PROVISIONS
OF THIS SECTION WILL NOT BE FULLY ENFORCED IN ALL INSTANCES.

 

  11. CONFESSION OF JUDGMENT.

(a) THE FOLLOWING SETS FORTH A WARRANT OF AUTHORITY FOR ANY ATTORNEY TO CONFESS
JUDGMENT AGAINST EACH GUARANTOR. IN GRANTING THIS WARRANT OF ATTORNEY TO CONFESS
JUDGMENT, EACH GUARANTOR, FOLLOWING CONSULTATION WITH COUNSEL, AND WITH
KNOWLEDGE OF THE LEGAL EFFECT HEREOF, HEREBY WAIVES ANY AND ALL RIGHTS SUCH
GUARANTOR HAS, OR MAY HAVE, TO PRIOR NOTICE AND AN OPPORTUNITY FOR HEARING
BEFORE ENTRY OF JUDGMENT UNDER THE CONSTITUTIONS AND LAWS OF THE UNITED STATES
AND THE JURISDICTION SET FORTH IN SECTION 10.

(b) EACH GUARANTOR HEREBY EMPOWERS ANY CLERK, OR ATTORNEY OF ANY COURT OF RECORD
TO APPEAR FOR SUCH GUARANTOR AFTER ANY EVENT OF DEFAULT IN ANY AND ALL ACTIONS
WHICH MAY BE BROUGHT HEREUNDER IN THE JURISDICTION SET FORTH IN SECTION 10 OR
ELSEWHERE AND CONFESS JUDGMENT AGAINST SUCH GUARANTOR FOR ALL, OR ANY PART OF,
THE GUARANTEED OBLIGATIONS, AND FOR SUCH PURPOSE THE ORIGINAL OR ANY PHOTOCOPY
OF THIS AGREEMENT AND AN AFFIDAVIT OF THE NOTEHOLDER OR THE NOTEHOLDER’S COUNSEL
AVERRING TO THE EVENT OF DEFAULT SHALL BE A GOOD AND SUFFICIENT WARRANT OF
ATTORNEY. SUCH AUTHORIZATION SHALL NOT BE EXHAUSTED BY ONE EXERCISE THEREOF, BUT
JUDGMENT MAY BE CONFESSED AS AFORESAID FROM TIME TO TIME. EACH GUARANTOR HEREBY
WAIVES ALL ERRORS AND RIGHTS OF APPEAL, AS WELL AS RIGHTS TO STAY OF EXECUTION
AND EXEMPTION OF PROPERTY, IN ANY ACTION TO ENFORCE ITS LIABILITY HEREON.

 

- 7 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Guaranty and Suretyship
Agreement on the date and year first above written.

 

VERT TECH LLC, a Delaware limited liability
company By:  

/s/Christopher G. Kuhn

Name:   Christopher G. Kuhn Title:   Secretary VERTICALNET INTERNATIONAL LLC, a
Delaware limited liability company By:  

/s/Christopher G. Kuhn

Name:   Christopher G. Kuhn Title:   Secretary VERTICALNET SOFTWARE, INC., a
Delaware corporation By:  

/s/Christopher G. Kuhn

Name:   Christopher G. Kuhn Title:   Secretary VERTICALNET EMPLOYEES I CORP. By:
 

/s/Christopher G. Kuhn

Name:   Christopher G. Kuhn Title:   Secretary VERTICALNET EMPLOYEES II CORP., a
Delaware corporation By:  

/s/Christopher G. Kuhn

Name:   Christopher G. Kuhn Title:   Secretary



--------------------------------------------------------------------------------

B2e CONTRACT MANAGEMENT, INC., a
Delaware corporation By:  

/s/Christopher G. Kuhn

Name:   Christopher G. Kuhn Title:   Secretary B2e SOURCING OPTIMIZATION, INC.,
a Delaware corporation By:  

/s/Christopher G. Kuhn

Name:   Christopher G. Kuhn Title:   Secretary Address for Notices for all
Guarantors: Verticalnet, Inc. 400 Chester Field Parkway Malvern, PA 19355
Telephone: (610) 640-8030 Facsimile: (610) 240-9470 Attention: Legal



--------------------------------------------------------------------------------

JOINDER

The undersigned acknowledges that it is a Guarantor under the Guaranty and
Suretyship Agreement, dated as of December 19, 2006 made by and among
Verticalnet, Inc. (the “Borrower”) and the subsidiaries of the Borrower
designated as “Guarantors” on the signature lines thereto in favor of Radcliffe
SPC, Ltd. For And On Behalf Of The Class A Convertible Crossover Segregated
Portfolio, and hereby agrees to be bound by the foregoing Guaranty and
Suretyship Agreement and to perform the covenants applicable to Guarantors
contained or incorporated therein, and hereby confirms the accuracy of the
representations and warranties made or incorporated therein insofar as such
representation and warranties purportedly relate to the undersigned.

 

[                                          ]

By:

 

 

Name:

 

Title:

 

Address:

Phone No.:

Fax No.:

Attention: